 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made as of this 23rd of March
2009, by and among MSCS Ventures, Inc., a Colorado corporations (“Seller”), and
Bluff Point Associates Corp., a Delaware corporation (“Purchaser”).  In this
Agreement, Purchaser and Seller are sometimes referred to individually as a
“Party” and together as the “Parties.”


Recitals


A.           Pursuant to that certain Contribution Agreement dated December 1,
2004 (the “Contribution Agreement”), Seller and Purchaser are Stockholders (as
defined in the Contribution Agreement) of Matrix Financial Solutions, Inc.
(formerly known as MG Colorado Holdings, Inc.), a Delaware corporation (the
“Company”).  In addition to Seller and Purchaser, there are other Stockholders
of the Company.
 
B.           Pursuant to the Contribution Agreement, Seller received, among
other things, Two Hundred Sixty-Nine Thousand Seven Hundred and Ninety-Two
(269,792) shares of common stock in the Company (the “Seller’s Shares”) and as
of the date of this Agreement, Seller still owns the Seller’s Shares.
 
C.           Seller desires to sell the Seller’s Shares to Purchaser, and
Purchaser desires to acquire the Seller’s Shares, upon the terms and conditions
of this Agreement.
 
Agreement


Now, therefore, in consideration of the foregoing recitals and the mutual
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. Sale and Purchase of the Seller’s Shares.  Subject to the terms and
conditions of this Agreement, Seller will sell to Purchaser, and Purchaser will
purchase from Seller, the Seller’s Shares, free and clear of all security
interests, liens, restrictions, claims, encumbrances, charges, options,
preemptive rights or other interests of any kind (“Encumbrances”).  The Seller’s
Shares will be sold to Purchaser as set forth in Section 3.1.
 
2. Purchase Price.  Purchaser shall pay Seller a per share purchase price of
$16.00 (for each of the Seller’s Shares), for an aggregate purchase price of
Four Million Three Hundred and Sixteen Thousand Six Hundred and Seventy-Two and
00/100 Dollars ($4,316,672) for all of the Seller’s Shares (the “Purchase
Price”).  The Purchase Price shall be payable to Seller in cash, by wire
transfer on the Closing Date as defined in Section 3.1 below.
 
3. Closing of the Seller’s Shares Purchase.
 
3.1 Closing Date.  Subject to the terms and conditions of this Agreement, the
closing of the sale of the Seller’s Shares (the “Closing”) will occur on or
before March 27, 2009, at 10:00 a.m. Denver time at the offices of United
Western Bancorp, Inc. (the “Closing Date”).  Seller shall wire the Purchase
Price to Seller pursuant to Seller’s wire transfer instructions attached hereto
as Exhibit B (“Wire Transfer Instructions”).
 

 
- 1 -

--------------------------------------------------------------------------------

 

3.2 Actions to be Taken at the Closing.  At the Closing, the Parties will take
the following actions and deliver the following documents:
 
(a) Seller will execute and deliver to the Purchaser a stock power and
assignment in the form attached hereto as Exhibit A to evidence the transfer to
Purchaser of Seller’s right, title and interest in and to the Seller’s Shares to
be transferred at that Closing, free of all Encumbrances, but subject to the
transferability restrictions noted on the legend of each of the Seller’s share
certificates described on the stock power and assignment form of Exhibit A.
 
(b) Seller will deliver all original certificates representing the Seller’s
Shares to be transferred at the Closing to Purchaser.
 
(c) Purchaser shall deliver to Seller the Purchase Price payable for the
Seller’s Shares prior to or at that Closing.
 
(d) The Parties will take such other actions and will execute and deliver such
other instruments, documents and certificates as are required by the terms of
this Agreement or as may be reasonably requested by any Party in connection with
the consummation of the transactions contemplated herein.
 
4. Representations and Warranties.
 
4.1 Seller Representations.  Seller represents and warrants to Purchaser as
follows:
 
(a) Seller has the full corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Seller will not violate or constitute a
default of any of Seller's corporate obligations, or result in any lien or
security interest under any agreement to which Seller is a party, or violate any
order, award, judgment, statute, rule or regulation or other contractual
obligation applicable to Seller.
 
(b) This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms (except to the
extent that enforcement may be affected by bankruptcy, reorganization,
insolvency and creditors’ rights and by the availability of injunctive relief,
specific performance and other equitable remedies).
 
(c) Seller owns beneficially and of record, free and clear of any Encumbrance,
all of the Seller’s Shares and, upon delivery of and payment for the Seller’s
Shares as herein provided at the Closing, Purchaser will acquire good and valid
title thereto, free and clear of any Encumbrance, but subject to the
transferability restrictions noted on the legend of each of the Seller’s share
certificates described on the stock power and assignment form of Exhibit A.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
4.2 Purchaser Representations.  Purchaser represents and warrants to Seller as
follows:
 
(a) Purchaser has the power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.
 
(b) This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms (except to
the extent that enforcement may be affected by bankruptcy, reorganization,
insolvency and creditors’ rights and by the availability of injunctive relief,
specific performance and other equitable remedies).
 
4.3 Mutual Representation and Warranty.  Each Party hereby represents and
warrants to the other Party as follows:
 
(a) Neither it nor anyone acting on its behalf has employed any financial
advisor, broker or finder or incurred any liability for any financial advisory,
brokerage or finder’s fee or commission in connection with this Agreement or the
transactions contemplated hereby.
 
(b) It has retained and received, or has been advised to obtain and has been
given the opportunity to receive, whatever outside consulting and counsel,
including tax and legal counsel, it deems necessary or desirable in order to
make informed decisions regarding the transactions contemplated by this
Agreement.
 


5. Approvals and Consents.  Each Party will, prior to the Closing, obtain,
without penalty to any other Party, all necessary approvals and consents
required, if any, in order to authorize and approve this Agreement.  The Parties
shall provide each other with full cooperation in obtaining such approval and
consents as reasonably requested by the other Parties.
 
6. Notices.  Each Party will promptly notify the other in writing, prior to the
Closing or subsequent to the Closing, if it receives any notice, or otherwise
becomes aware, of any action or proceeding instituted or threatened before any
court or governmental agency by any third party to restrain or prohibit, or
obtain substantial damages in respect of, this Agreement or the consummation of
the transactions contemplated hereby.
 
7. Covenants and Further Assurances.
 
7.1 Seller hereby covenants and agrees that, after the date hereof and except as
expressly set forth in this Agreement, Seller shall not sell, transfer, assign,
pledge or otherwise dispose of (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) any interest in the
Seller’s Shares, or place or allow to be placed any Encumbrance on the Seller’s
Shares, or otherwise take any action (or fail to take any action) that would
prevent or hinder the sale of the Seller’s Shares to Purchaser as contemplated
hereunder.
 

 
- 3 -

--------------------------------------------------------------------------------

 

7.2 Each Party will execute and deliver any further instruments or documents,
and take all further action, as may be reasonably requested by the other Party
to carry out the transactions contemplated by this Agreement.
 
8. Indemnification; Survival.
 
8.1 Indemnification.  Each Party will indemnify, defend and hold each other
Party, its Affiliates and their respective partners, spouses, legal
representatives, agents, successors and assigns (the “Indemnified Parties”)
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, liabilities, losses or expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Indemnified Parties
arising from or directly or indirectly relating to any breach of any covenant,
representation or warranty under this Agreement by the indemnifying Party.  As
used herein, “Affiliate” means, with respect to any Person (as hereinafter
defined), any Person that controls, is controlled by or is under common control
with such Person, together with its and their respective members, partners,
venturers, directors, officers, stockholders, agents, employees and spouses.  A
Person shall be presumed to have control when it possesses the power, directly
or indirectly, to direct, or cause the direction of, the management or policies
of another Person, whether through ownership of voting securities, by contract,
or otherwise.  “Person” means an individual, partnership, limited liability
company, association, corporation, or other entity.
 
8.2 Survival of Representations, Warranties and Covenants.  Each of the Parties
acknowledges and agrees that all of the representations, warranties and
covenants of the Parties contained in this Agreement shall survive the Closing
hereunder for the maximum period of time permitted by law.
 
9. Conditions Precedent.
 
9.1 Conditions to Purchaser’s Obligations.  Purchaser’s obligations under this
Agreement are subject to the satisfaction, on the Closing Date, of each of the
following conditions, any of which may be waived in writing by Purchaser:
 
(a) Seller shall have fully complied with and performed all of its obligations
under this Agreement.
 
(b) All representations and warranties of Seller in this Agreement shall be
true, correct and complete in all material respect as of the Closing Date.
 
(c) All of the actions to take place under Section 3.2 above shall be completed.
 
(d) All consents, approvals and waivers required, if any, to consummate the
transaction contemplated by this Agreement shall have been obtained.
 
9.2 Condition to Seller’s Obligations.  Seller’s obligations under this
Agreement are subject to the satisfaction, on the Closing Date, of each of the
following conditions, any of which may be waived in writing by Seller:
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
(a) Purchaser shall have fully complied with and performed all of its
obligations under this Agreement.
 
(b) All representations and warranties of Purchaser in this Agreement shall be
true, correct and complete in all material respect as of the Closing Date.
 
(c) All of the actions to take place under Section 3.2 above shall be completed.
 
(d) All consents, approvals and waivers required, if any, to consummate the
transaction contemplated by this Agreement shall have been obtained.
 
10. Miscellaneous.
 
10.1 Severability.  The provisions of this Agreement will be deemed severable,
and if any provision of this Agreement is held illegal, void or invalid under
applicable law, such provision may be changed to the extent reasonably necessary
to make the provision legal, valid and binding.  If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not be affected but will remain binding in
accordance with their terms.
 
10.2 Entire Agreement; Amendment.  This Agreement (including all exhibits
hereto) contains the entire agreement of the Parties with respect to the
purchase and sale of the Seller’s Shares.  This Agreement may be amended only by
a written instrument signed by Purchaser and Seller.  The headings in this
Agreement are solely for convenience of reference and will not affect the
interpretation of any provision of this Agreement.
 
10.3 Applicable Law.  This Agreement will be construed in accordance with and
governed by the laws of the State of Colorado, without reference to the
provisions thereof relating to conflicts of law.  The parties irrevocably submit
themselves to the exclusive jurisdiction of the state and federal courts within
the City and County of Denver, Colorado for the purpose of bringing any action
that may be brought in connection with this Agreement or the transactions
contemplated hereby.  The parties agree that they shall not assert any claim
that they are not subject to the jurisdiction of such courts, that the venue is
improper, that the forum is inconvenient or any similar objection, claim or
argument. To the maximum extent permitted by law, the notice provisions of this
Agreement and the transactions contemplated hereby shall apply to service of
process with respect to any action brought under this Agreement or the
transactions contemplated hereby.
 
10.4 Time is of the Essence.  The Parties acknowledge and agree that time is of
the essence with respect to the consummation of the transactions contemplated by
this Agreement.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
10.5 Binding Agreement, Assignment.  The terms and provisions of this Agreement
will bind Seller and Purchaser and their respective permitted successors and
assigns.  The parties understand and agree that this Agreement shall not be
construed against the Party preparing it, but shall be construed as if it were
prepared jointly by all persons and entities affected thereby, and any
uncertainty or ambiguity, or both, shall not be interpreted against any such
Party.  This Agreement may not be assigned by any Party without the prior
written consent of the other Party hereto.
 
10.6 Expenses.  Each Party will pay all of its expenses, including attorneys’
and accountants’ fees in connection with the negotiation of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby; provided, that in any proceeding or other
attempt to enforce, construe or to determine the validity of this Agreement, the
nonprevailing Party will pay the reasonable expenses of the prevailing Party,
including reasonable attorneys’ fees and costs.
 
10.7 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the Party
to be notified; (b) when sent by confirmed facsimile if sent on a business day
between 8:00 a.m. and 5:00 p.m. Mountain time and, if not, then on the next
business day; (c) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All notices to any Party
hereto shall be sent to the attention of the persons at the addresses indicated
on the signature page hereto, or to such other address as such Party may
indicate in writing to the other Parties hereto.
 
10.8 Counterparts.  This Agreement may be executed in one or more counterparts,
or facsimile counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same instrument.
 
[signature page follows]

 
- 6 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the date set forth above.
 

 
PURCHASER:
 
BLUFF POINT ASSOCIATES CORP.
     
/s/ Neil Q. Gabriele
 
Print Name:
  Neil Q. Gabriele  
Title:
  Managing Director  
Address:
285 Riverside Avenue
   
Suite 350
   
Westport, Connecticut 06880
   
Facsimile: (203) 227-8626
     
SELLER:
 
MSCS VENTURES, INC.
     
/s/ Paul E. Maxwell
 
Print Name:
Paul E. Maxwell
 
Title:
President
 
Address:
700 17th Street
   
Suite 2100
   
Denver, Colorado 80202
   
Facsimile: (720) 946-1218
   



 
 




 
 
- 7 -

--------------------------------------------------------------------------------

 



EXHIBIT A


SELLER STOCK POWER AND ASSIGNMENT


(attached)



 
- 8 -

--------------------------------------------------------------------------------

 





STOCK POWER AND ASSIGNMENT






For value received and in accordance with the Stock Purchase Agreement dated as
of March ___, 2009, by and among MSCS Ventures, Inc. (“Seller”) and Bluff Point
Associates Corp. (“Purchaser”), Seller hereby sells, assigns and transfers unto
Purchaser, Two Hundred Sixty-Nine Thousand Seven Hundred and Ninety-Two
(269,792) shares of Common Stock of Matrix Financial Solutions, Inc. (formerly
known as MG Colorado Holdings, Inc.), a Delaware corporation (“Company”),
represented by Certificate Numbers Seven (7) (194,792 shares of Common Stock of
the Company) and Nine (9) (75,000 shares of Common Stock of the Company), and
does hereby irrevocably constitute and appoint the Company as attorney in fact
to transfer said shares on the books of the Company with full power of
substitution in the premises.


Effective as of:  March __, 2009


In the presence of:
                     






 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT B


WIRE TRANSFER INSTRUCTIONS


 
[REDACTED]
 
 

 
 
 
- 10 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------